Appellate Case: 19-1480       Document: 010110294238            Date Filed: 01/24/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                       January 24, 2020                        Chief Deputy Clerk




  Mr. Jeffrey P. Colwell
  United States District Court for the District of Colorado
  Office of the Clerk
  Alfred A. Arraj U.S. Courthouse
  901 19th Street
  Denver, CO 80294-3589

  Mr. Timothy Doyle Young
  USP - Florence ADMAX
  P.O. Box 8500
  Florence, CO 81226
  # 60012-001
  RE:       19-1480, Young v. U.S. Attorney General, et al
            Dist/Ag docket: 1:19-CV-01996-LTB

 Dear Clerk and Appellant:

 Please be advised that the court issued an order today dismissing this case.

 In addition, pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's
 mandate issued today, and the court's judgment takes effect.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  CMW/na
